DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 28 January 2021.
Claims 1-20 are currently pending and being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 2014/0202724).

Claim 1, Moore teaches a driving tool (198; Fig. 14), comprising:

    PNG
    media_image1.png
    844
    482
    media_image1.png
    Greyscale
a driver (206; Fig. 14) provided in a housing (180; Fig. 14) so as to be movable in an up-down direction (¶[0048]-[0049]), thereby being configured to drive a driving member (¶[0049]); 
a driving mechanism (at least 200, 206; Fig. 14) in which driving energy is stored by movement of the driver in an upward direction (pre-driven position; Fig. 14; ¶[0048]); 
a first rack (annotated Fig. 14) and a second rack (annotated Fig. 14) provided on the driver to move the driver in the upward direction (¶[0048]); 
a first wheel (annotated Fig. 14) having a plurality of first engaging portions (204; Fig. 14) engageable with the first rack (¶[0048]); and 
a second wheel (annotated Fig. 14) having one second engaging portion (204; Fig. 14) engageable with the second rack (¶[0048]), wherein: 
the second engaging portion of the second wheel is disposed such that: 
	in a stage of an initial upward movement of the driver, the second engaging portion of the second wheel engages the second rack at a same time as the first engaging portion of the first wheel engages the first rack (see Figs. 14 and 15 showing that the first and second wheel engages their respective racks at the same time); and 
	in a stage of a final upward movement of the driver, the second engaging portion of the second wheel disengages form the second rack at a same time as the first engaging portion of the first wheel disengages form the first rack (see Figs. 14 and 15 showing that the first and second wheel disengages their respective racks at the same time). 

Claim 2, Moore teaches the driving tool according to claim 1, wherein the first wheel is disposed on one lateral side of the driver and the second wheel is disposed on another lateral side of the driver (see annotated Fig. 14 showing the wheels disposed on lateral sides of 205). 

Claim 5, Moore teaches the driving tool according to claim 1, wherein a ratio of rotation number of the second wheel to the first wheel is configured to be an integer (see annotated Fig. 14 showing the wheels have a ratio of 1). 

Claim 11, Moore teaches a driving tool (198; Fig. 14), comprising: 

    PNG
    media_image1.png
    844
    482
    media_image1.png
    Greyscale
a driver (206; Fig. 14) provided in a housing (180; Fig. 14) so as to be movable in an up-down direction (¶[0048]-[0049]), thereby being configured to drive a driving member (¶[0049]); 
a driving mechanism (at least 200, 206; Fig. 14) in which driving energy is stored by movement of the driver in an upward direction pre-driven position; Fig. 14; ¶[0048]); 
a first rack (annotated Fig. 14) and second rack (annotated Fig. 14) provided on the driver to move the driver in the upward direction (¶[0048]); 
a first wheel (annotated Fig. 14) having a first engaging portion (204; Fig. 14) engageable with the first rack (¶[0048]); and 
a second wheel (annotated Fig. 14) having a second engaging portion (204; Fig. 14) engageable with the second rack (¶[0048]), wherein: 
the second engaging portion of the second wheel engages the second rack at a same time as the first engaging portion of the first wheel engages the first rack (see Figs. 14 and 15 showing that the first and second wheel engages their respective racks at the same time). 

Claim 18, Moore teaches a driving tool (198; Fig. 14), comprising: 
a driver (206; Fig. 14) provided in a housing (180; Fig. 14) so as to be movable in an up-down direction (¶[0048]-[0049]), thereby being configured to drive a driving member (¶[0049]); 
a driving mechanism (at least 200, 206; Fig. 14) in which driving energy is stored by movement of the driver in an upward direction (pre-driven position; Fig. 14; ¶[0048]); 
a first rack (annotated Fig. 14)  and a second rack (annotated Fig. 14) provided on the driver to move the driver in the upward direction (¶[0048]); 
a first wheel (annotated Fig. 14) having a first engaging portion (204; Fig. 14) engageable with the first rack (¶[0048]); and 
a second wheel (annotated Fig. 14) having a second engaging portion (204; Fig. 14) engageable with the second rack (¶[0048]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2014/0202724) in view of Carrier (US 2019/0321955).

Claim 3, Moore teaches the driving tool according to claim 1.
Moore does not teach both the first wheel and the second wheel are disposed on one lateral side of the driver. 
However, Carrier teaches both the first wheel (164; Fig. 16) and the second wheel (165; Fig. 16) are disposed on one lateral side of the driver (see Fig. 16 showing 164 and 165 on the same side of the driver 190; Fig. 16). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Moore, by having the wheels on the same side, as taught by Carrier, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

Claim 4, Moore teaches the driving tool according to claim 1. 
Moore does not teach the engaging portion of the wheel has a roller structure configured to rotate relative to the rack. 
However, Carrier teaches the engaging portion (162; Fig. 16) of the wheel (164; Fig. 16) has a roller structure configured to rotate relative to the rack (“Some, or all, of the lifter pins 162 and 163 can have rollers installed thereon” ¶[0099]). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Moore, by having the engaging portions be rollers, as taught by Carrier, so the engaging portion can either slide or in roll when engaging the rack. (Carrier ¶[0112]). 

Allowable Subject Matter
Claims 6-10, 12-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731